 Case 1:19-cv-02088-MN Document 101 Filed 01/08/20 Page 1 of 1 PageID #: 293



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

THE BANCORP BANK,                         )      C. A. No. 1:19-02088-MN
                                          )
       Plaintiff,                         )
                                          )
       v.                                 )
                                          )
1 SOURCE BUSINESS                         )
SOLUTIONS, LLC, et al.                    )
                                          )
       Defendants.                        )

                     STIPULATION AND ORDER OF DISMISSAL

      IT IS HEREBY stipulated by and between the parties, pursuant to Federal Rules of

Civil Procedure 41(a)1)(A)(ii), that the above-captioned action is dismissed with prejudice

against Defendant Wiggins Payroll, Inc.


 /s/ Beth Moskow-Schnoll                      /s/ Paula C. Witherow
 Beth Moskow-Schnoll (#2900)                  Paula C. Witherow (#2851)
 William J. Burton (#6243)                    Cooch and Taylor, P.A.
 Ballard Spahr, LLP                           The Nemours Building
 919 N. Market Street, 11th Floor             1007 N. Orange Street, Suite 1120
 Wilmington, DE 19801                         P.O. Box 1680
 Telephone: (302) 252-4465                    Wilmington, DE 19899-1680
 Email: moskowb@ballardspahr.com              Telephone: (302) 984-3800
         burtonw@ballardspahr.com             E-Mail: pwitherow@coochtaylor.com

 Counsel for Plaintiff The Bancorp Bank       Counsel for Defendant Wiggins Payroll,
                                              Inc.



                       WK day
      SO ORDERED this _____   of ______________,
                                   -DQXDU\        2020



                                          Th
                                          The
                                           he Hon
                                               Honorable
                                                  norable Maryellen Noreika
                                          8QLWHG6WDWHV'LVWULFW-XGJH
                                          8  LW G 6W W 'L W L W - G
